                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


N. ZELLMER,
sued as Village of Hales Corners
Officer N. Zellmer Badge 2,

                        Plaintiff,

           v.                                         Case No. 19-cv-1419-pp

JEREMY TORRUELLA BEY,

                        Defendant.


  ORDER DENYING DEFENDANT’S MOTION FOR LEAVE TO PROCEED
 WITHOUT PREPAYING FILING FEE (DKT. NO. 2) AND REMANDING CASE
                 FOR LACK OF JURISDICTION


           On September 27, 2019, the defendant, who is representing himself,

removed from the Village of Hales Corners Municipal Court two traffic citations,

dkt. no. 1-1, and filed a counter claim, dkt. no. 1. In his counterclaim, the

defendant asserts that he was deprived of due process during the traffic stop

that resulted in the issuance of those citations. Dkt. No. 1 at 3. He asserts that

the Village of Hales Corners Municipal Court “is an unconstitutional, private

corporation, not delegated by Congress, under Article III, Section 2 of the

Constitution; and that the Officers does not, and did not provide ‘Due Process’ .

. .” Id.

           The defendant also filed a motion for leave to proceed without prepaying

the filing fee. Dkt. No. 2.



                                             1

                Case 2:19-cv-01419-PP Filed 03/22/21 Page 1 of 5 Document 4
I.    Motion to Proceed without Prepaying the Filing Fee (Dkt. No. 2)

      In considering whether to allow the defendant to proceed without

prepaying the filing fee, the court first must decide whether the defendant is

able to pay the fee; if not, it must determine whether the lawsuit is frivolous,

malicious, or fails to state a claim upon which relief can be granted. 28 U.S.C.

§§1915(a) and 1915(e)(2)(B)(i).

      On the Non-Prisoner Request to Proceed in District Court Without

Prepaying the Filing Fee form, the defendant filled in only the parties’ names in

the heading on page one and his name, the date and his signature on page

four. Dkt. No. 2. He described himself as the “counter claimant.” Id. at 4. He

wrote “N/A” in large letters across each page without providing any financial

information. Without information about the defendant’s income, expenses,

assets and liabilities, the court is not able to decide whether the defendant is

able to pay the filing fee.

      The court has the authority to allow the defendant to amend the motion.

Because the court does not have subject-matter jurisdiction over the case,

however, it would be futile for the court to require the defendant to amend.

II.   Screening

      Even if the defendant had demonstrated that he could not pay the filing

fee, the court would have to decide whether he had raised claims that are

legally “frivolous or malicious,” that fail to state a claim upon which relief may

be granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §1915A(b). The defendant removed two traffic citations


                                         2

          Case 2:19-cv-01419-PP Filed 03/22/21 Page 2 of 5 Document 4
from the Village of Hales Corner Municipal Court. Dkt. No. 1-1 at 2. Title 28,

United States Code §1441 allows a defendant to remove a civil case from state

court to federal court if the federal court has “original jurisdiction” over the

case.

        On September 26, 2019, the defendant received two traffic citations from

Officer N. Zellmer: one for “NON-REGISTRATION OF AUTO, ETC” and one for

“OPERATING WHILE SUSPENDED.” Dkt. No. 1-1 at 1-2. The citations allege

that the defendant violated Village of Hales Corners Ordinance 2.01; the

citation for lack of registration references Wis. Stat. §341.01(1) and the OWS

citation references Wis. Stat. §343.44(1)(a). Id.

        Federal courts are courts of limited jurisdiction. They have the authority

to consider and decide lawsuits between citizens of different states, if the

amount in controversy is more than $75,000—this is called “diversity

jurisdiction.” 28 U.S.C. § 1332. They also have the authority to consider and

decide cases that involve violations of federal laws or the federal constitution—

this is called “federal question” jurisdiction. 28 U.S.C. § 1331. Federal courts

cannot consider and decide lawsuits alleging violations of state law unless the

plaintiff lives in a different state from every defendant (and the amount of

claimed damages exceeds $75,000), or unless the state-law claims relate to a

federal claim.

        The court has an independent obligation to determine whether the

parties are “diverse.” Thomas v. Guardsmark, LLC, 487 F.3d 531, 533 (7th Cir.

2007). For the court to have diversity jurisdiction, “the plaintiff must differ in


                                         3

           Case 2:19-cv-01419-PP Filed 03/22/21 Page 3 of 5 Document 4
citizenship from each defendant—the rule of ‘complete diversity’—in order for

subject matter jurisdiction to exist under § 1332.” Eichmann v. Hunter

Automated Machinery, Inc., 167 F. Supp. 2d 1070, 1071-72 (E.D. Wis. 2001)

(citing Vandervest v. Wis. Central, Ltd., 936 F. Supp. 601, 603 (E.D. Wis.

1996); Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267 (1806); and Bagdon v.

Bridgestone/Firestone, Inc., 916 F.2d 379, 381 (7th Cir. 1990), cert. den., 500

U.S. 952 (1991)). The defendant states that he is from “Milwaukee, Wisconsin

Territory, Wisconsin State Republic,” dkt. no. 1 at 1, and the driver’s license

recorded on the citations lists a home address in West Allis, Wisconsin, dkt.

no. 1-1 at 1. He is a citizen of Wisconsin. The court has no evidence that

Officer Zellner is not also a citizen of Wisconsin. The court does not appear to

have diversity jurisdiction.

      For the court to have federal question jurisdiction, a federal question

must be evidenced on the face of the complaint. City of Beloit v. Local 643 of

Am. Fed’n of State, Cty. and Mun. Employees, AFL-CIO, 248 F.3d 650, 652

(7th Cir. 2001). The defendant’s “complaint” consists of the traffic citations,

which are not based on a federal statute, federal constitutional provision or

federal law. While the counterclaim alleges a due process violation under the

United States Constitution, “claims in a counterclaim cannot confer federal

jurisdiction over a case.” Salton, Inc. v. Philips Domestic Appliances and

Personal Care B.V., 391 F.3d 871, 875 (7th Cir. 2004). The court does not have

federal question jurisdiction.




                                         4

         Case 2:19-cv-01419-PP Filed 03/22/21 Page 4 of 5 Document 4
       Without either diversity or a federal question, the court does not have

original jurisdiction. Under 28 U.S.C. §1447(c), “If at any time before final

judgment it appears that the district court lacks subject matter jurisdiction,

the case shall be remanded.” The court must remand the case to the Hales

Corners Municipal Court.

III.   Conclusion

       The court DENIES the defendant’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

       The court ORDERS that the case is REMANDED to the Village of Hales

Corners Municipal Court because this court lacks subject-matter jurisdiction.

The clerk will enter judgment accordingly.

       The court ORDERS that the Clerk of Court must sent a certified copy of

this order of remand to the Clerk of the Village of Hales Corners Municipal

Court.

       Dated in Milwaukee, Wisconsin this 22nd day of March, 2021.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          5

          Case 2:19-cv-01419-PP Filed 03/22/21 Page 5 of 5 Document 4
